Citation Nr: 0305501	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.

(The now reopened claim of service connection for a low back 
disability will be the subject of a separate decision at a 
later date.)  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from April 1977 to December 
1979.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 decision of the RO.  

The veteran testified at a hearing at the RO before a Member 
of the Board in October 2002.

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  

As shown hereinbelow, the Board is reopening the claim but 
undertaking additional development on the issue of service 
connection for a low back disability, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.



FINDINGS OF FACT


1.  In a rating decision in January 1992, the RO denied the 
veteran's original claim of service connection for a low back 
disorder.  He was notified of this action, but did not enter 
a timely appeal.  

2.  Some of the evidence received since the 1992 RO denial of 
service connection for a claimed low back disorder has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the final 
January 1992 rating decision to reopen the claim of service 
connection for a low back disorder.   38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The amendments to 38 C.F.R. §§ 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
hereinbelow.  

In this case, the veteran's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA.  

The veteran has been informed of the information necessary to 
substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and a March 2002 letter 
sent by the RO.

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless and until, 
there has been a finding that new and material evidence has 
been submitted.  

As it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development will be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  


II.  Whether New and Material Evidence has been Presented to 
Reopen
the Claim of Service Connection for a Low Back Disability

A.  Factual Background

A careful review of service medical records shows that the 
veteran was treated on several occasions for low back pain in 
1978 and 1979.  The examiners' assessments included those of 
low back strain, mild backache, low back pain, and lumbar 
strain.

Records show that the veteran reported having trouble with 
his back at the time of his separation examination in 1979; 
however, no diagnosis pertaining to the veteran's back was 
noted by the examiner.
 
In a letter received by the VA in August 1991, the veteran 
states that he injured his back in basic training during a 
field exercise when he fell backward onto a stump of a broken 
tree.  He states that later, during advance training, he 
received treatment for backpain which included medication, 
heat pads, and bed rest.

A report of VA examination in September 1991 shows a 
diagnosis of chronic lumbosacral strain.

Based on the evidence shown hereinabove, in January 1992, the 
RO denied the veteran's original claim of service connection 
for a low back disability.

In August 1999, the veteran submitted a statement to the 
effect that he continued to have severe back problems.

VA progress notes dated in August 1999 reflect the veteran's 
complaints of low back pain and that he could not work.  The 
assessment was chronic low back pain.

In a letter received by the VA in October 1999, the veteran 
states that he took medications which temporarily helped his 
back, but did not cure his back problem.

Non-VA medical records dated in February 2001 include a 
radiology report, showing diagnoses of a somewhat broad-based 
left foraminal disc herniation at L4-L5, which narrows the 
left neural foramen; and mild circumferential disc bulges at 
L2-L3 and L3-L4.

Non-VA medical records dated in April 2001 show that the 
veteran reported constant back pain, with shooting pain into 
his right hip.

In a letter received by the VA in August 2001, the veteran 
states that the pain in his back and legs have gotten worse, 
and states his belief that the pain is related to his back 
problem.  He has tried many medications, but states that 
surgery has not been recommended.

Records received from the Social Security Administration in 
January 2002 include VA medical records, detailing complaints 
of low back pain and the veteran's inability to work.

Non-VA medical records dated in January 2002 reflect a 
diagnosis of herniated disk at L4-L5, left.

Non-VA medical records dated in March 2002 show that the 
veteran underwent epidural steroid injections at L4-L5.

VA clinical notes dated in April 2002 show that the veteran 
reported a history of being injured in service in 1977.  He 
states that, for the last five to six years, the pain in his 
low back has been much worse.
 
VA clinical notes dated in May 2002 show that the veteran 
reported low back pain, with sharp pain radiating to his 
upper back.  The pain began three years ago and continues; 
movement makes the pain worse, and rest makes the pain 
better.

VA clinical notes dated in June 2002 show that the veteran 
reported a history of chronic low back pain for four to five 
years, secondary to an injury during active duty.

A service medical record received in August 2002 reflects 
that the veteran's low back pain in March 1978 began after 
the veteran used a sledgehammer to break rocks at a 
correctional area.

VA clinical notes dated in September 2002 show an assessment 
of chronic low back pain secondary to ruptured disc.

Testimony of the veteran at a hearing in October 2002 was to 
the effect that he injured his back during basic training, 
and that he visited the dispensary several times in service.  
He testified that, after being released from service, he just 
dealt with the pain and worked.  The veteran testified that 
the pain has continued from the time he was discharged from 
service.  He described the pain as located in the lower part 
of his back, with spasms; and that the pain traveled down his 
legs and up his back.  He also testified that he has not 
worked in three years because he could not take the pain any 
more.


B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  

The question now presented is whether new and material 
evidence has been submitted since the RO's January 1992 
decision, denying service connection for a low back disorder, 
to permit reopening of the claim.  See Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the January 1992 RO rating decision, the medical 
evidence was lacking to support the conclusion that the 
veteran had a current low back disability related to disease 
or injury in service, and there was no other basis to support 
an award of service connection.
  
The veteran's claim was denied by the RO primarily on the 
basis that his low back pain in service was considered an 
acute condition which resolved, and the lack of evidence 
showing a continuity of symptomatology of a low back 
disability.

The evidence added to the record after the 1992 RO rating 
decision consists of the veteran's statements and testimony, 
which detail the circumstances surrounding his back injury in 
service and note the continuity of manifestations of a low 
back disability post-service and recent medical evidence of a 
herniated disc and mild disc bulges.  

The Board finds this evidence and the veteran's statements 
and testimony, together with the service medical records that 
reflect various low back assessments and pain, probative for 
the purpose of establishing the veteran's injury to his back 
in service.  

Moreover, the veteran is competent to testify as to the 
continuity of low back pain both during and after service.  
 
As such, the evidence added to the record, in connection with 
evidence previously assembled, contributes a more complete 
picture to the veteran's claim and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Hence, the Board finds the 
evidence to be "new and material."  

As new and material evidence has been submitted since the 
January 1992 RO rating decision, the application to reopen 
the claim of service connection for a low back disability is 
granted.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a low back disability, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinabove.  






		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

